Case 1:15-cr-00128-SPW Document 54 Filed 09/24/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT SEP 24 2020
FOR THE DISTRICT OF MONTANA clerk. US District Court
BILLINGS DIVISION District Of Montana

Billings

UNITED STATES OF AMERICA,
CR 15-128-BLG-SPW
Plaintiff,

VS. ORDER

MAYNARD PAUL CROOKED ARM,

 

Defendant.

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of
Supervised Release currently scheduled for Friday, October 9, 2020 at 9:30 a.m. is
VACATED and RESET to commence VIA VIDEO from the Crossroads
Correctional Facility (Shelby, MT) on Friday, October 9, 2020 at 1:30 p.m.
Counsel may appear in the Snowy Mountains Courtroom thirty (30) minutes prior
the hearing to video conference with Defendant. If the defendant objects to this
hearing being held via video, he must file a motion to continue the hearing to allow

time for the defendant to be transported.
Case 1:15-cr-00128-SPW Document 54 Filed 09/24/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

DATED this LY eo of September, 2020,

Loca ?htin.

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
